Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2004

Santiago v. Lamanna
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4056




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Santiago v. Lamanna" (2004). 2004 Decisions. Paper 676.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/676


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 02-4056
                      ___________


                   ERNIE SANTIAGO,

                            Appellant


                             v.

              JOHN LAMANNA, WARDEN


                      ___________


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                (D.C. Civil No. 01-cv-00391E)
     District Judge: The Honorable Sean J. McLaughlin

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     May 26, 2004


BEFORE: SLOVITER, NYGAARD, and ROTH, Circuit Judges.


                   (Filed May 28, 2004)
                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

              We are now ready to consider this expedited appeal, which was held in

abeyance pending disposition of a writ of habeas corpus in the United States Court of

Appeals for the First Circuit. On M arch 4, 2004, the First Circuit denied appellant Ernie

Santiago a certificate of appealability. Likewise, we will not reach the merits of

Santiago’s claims. We lack subject matter jurisdiction, and therefore will affirm the

District Court’s dismissal.

                                             I.

              Because we write solely for the benefit of the parties, we recount the facts

only as they pertain to our analysis. Santiago was convicted of unlawfully possessing a

firearm as a felon, 18 U.S.C. § 922(g)(1). He was sentenced by the District Court for the

District of Massachusetts to fifteen years imprisonment, based on an enhancement for

being a career criminal, 18 U.S.C. § 924(e). One of Santiago’s three prior felony

convictions that supported the enhancement was later vacated by a state court.

              Santiago argues before us, as he did before the First Circuit and the District

Courts in both Pennsylvania and M assachusetts, that the vacatur of his prior state

sentence entitles him to a new federal sentencing hearing. Despite the arguments being

                                             2
identical, Santiago brought his claims under different provisions; here, his petition is

under 28 U.S.C. § 2241, and before the First Circuit, his petition was under 28 U.S.C. §

2255.

              We concluded that we should not consider this appeal until the First Circuit

had acted on Santiago’s § 2255 petition, because that is the preferred method for a

prisoner challenging the legality of his detention. See In re Dorsainvil, 119 F.3d 245, 249

(3d Cir. 1997) (“Ever since 1948, when Congress enacted § 2255 to allow for collateral

review of the sentences of federal prisoners in the trial court, that section, rather than §

2241, has been the usual avenue for federal prisoners seeking to challenge the legality of

their confinement.”). We thus held the case in abeyance pending resolution in the First

Circuit.

              The First Circuit denied Santiago a certificate of appealability, noting that,

at the time of his federal sentencing, Santiago had available to him all necessary

information to challenge the career criminal enhancement. As a result, the First Circuit

held that Santiago’s § 2255 petition was untimely. 1 Santiago v. United States, No. 03-

1595 (1st Cir. Mar. 4, 2004). We subsequently vacated the stay entered by our court and

now consider Santiago’s § 2241 petition.




1.       After the First Circuit entered its order on March 4, 2004 denying Santiago a
certificate of appealability, S antiago filed a second § 2255 petition in that court. O n
April 14, 2004, the First Circuit denied Santiago leave to file a second or successive
motion pursuant to § 2255.

                                               3
                                              II.

              Having failed on his § 2255 petition in the District Court for the District of

Massachusetts and the United States Court of Appeals for the First Circuit, Santiago

asserts that he is entitled to relief under § 2241. Prisoners may proceed under § 2241 only

if the “safety valve” of § 2255, as amended by AEDPA, is triggered. Santiago argues that

because the First Circuit refused to review his conviction, the § 2255 procedure is

“inadequate or ineffective.” See Dorsainvil, 119 F.3d at 251.

              A prisoner cannot “invoke § 2241 merely because that petitioner is unable

to meet the stringent gatekeeping requirements of the amended § 2255. Such a holding

would effectively eviscerate Congress’s intent in amending § 2255.” Id. Only when the

prisoner is in the unusual position of having no earlier opportunity to challenge his

conviction for a crime can he avail himself of § 2241. See id.

              Santiago already had a meaningful opportunity to present his claim. See

Santiago v. United States, No. 04-1346 (1st Cir. Apr. 14, 2004) (“Santiago repeatedly

contends that he could not have brought forward his current claim until his state

conviction was vacated. But, . . . all of the deficiencies that he alleged with respect to his

state court conviction . . . would have been evident at the time of the 1992 plea.”).

Santiago thus cannot rely on Dorsainvil’s allowance of certain § 2241 petitions, because

his § 2255 remedy is neither inadequate nor ineffective. Accordingly, we lack

jurisdiction to review Santiago’s § 2241 petition.



                                              4
              Finally, we agree with the District Court that we do not run afoul of the

Constitution by refusing Santiago relief under § 2241. It is unambiguous that § 2255 and

the other gatekeeping provisions of AEDPA pass constitutional muster. See, e.g., Felker

v. Turpin, 518 U.S. 651, 664 (1996) (holding that AEDPA does not amount to a

suspension of the writ contrary to Article I, §9).

                                             III.

              For the reasons set forth, we will affirm the District Court’s dismissal of

Santiago’s petition.




                                              5